Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments. The previous 102 and 103 rejections are withdrawn.  New rejections are set forth herein and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a foam medium attached to said base”. It is unclear if this is the same item or a different item as the previously recited “pad”. As such the claim is determined to be indefinite.  When looking to the specification it appears to be the same item as the pad.  For Examination purposes claim 3 is to be interpreted as:  the pad is made of 
Claim 5 is rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash  (US 3,099,855).
Regarding claim 1 (Currently amended) Nash discloses a towel quick connector pad comprising: a base (Item 58); a pad (Item 50) attached to said base;  an aperture (Item 60) with a locking mechanism (Item 64) attached to said base and said pad; and a towel (Item 30) removably attached to said aperture.  

A definition of towel is “a piece of thick absorbent cloth or paper used for drying oneself or wiping things dry.”  As such any cloth or paper meets the term of “towel”.

Regarding claim 2 (Original) Nash discloses the towel quick connector pad of claim 1, wherein said pad further comprises a bore (Item 60) formed in the center of said pad (best shown in Figure 8).  
Regarding claim 3 (Original) Nash discloses the towel quick connector pad of claim 2, wherein said aperture is inserted within said bore (best shown in Figure 8).  

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US 2,991,596).
Regarding claim 1 (Currently amended) Walters discloses a towel quick connector pad comprising: a base (Item 13); a pad (Item 10) attached to said base;  an aperture with a locking mechanism attached to said base and said pad (Items 28 and 29); and a towel removably attached to said aperture (Item 11 Column 2 Lines 40-41)).  
Regarding claim 2 (Original) Walters discloses the towel quick connector pad of claim 1, wherein said pad further comprises a bore formed in the center of said pad (For Item 28).  
Regarding claim 3 (Original) Walters discloses the towel quick connector pad of claim 2, wherein said aperture is inserted within said bore (Column 3 Lines 1-6).  
Regarding claim 6 (Currently amended) Walters discloses a towel quick connector pad comprising: 
a base (Item 13) having a body formed with a lip (outer diameter of Item 13); 
a pad (Item 10) formed with a bore (for Item 28) at a center of said pad attached to said base and having a thickness (best shown in Figure 3); and
 an aperture (item 29) having a tube with a top end, a bottom end, and a length , with a locking mechanism formed at said top end and said bottom end is open (Item 28), said aperture is Ser. No. 16/428,693 Page 3 located within said bore of said pad and attached to said base, wherein said length is shorter than said thickness of said pad (best shown in Figure 3).  
Regarding claim 7 (Original) Walters discloses the towel quick connector pad of claim 6, further comprising a gap between a top surface of said pad and said locking mechanism of said aperture (items 15 and 16 are between the top and the locking mechanism).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 11, and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters (US 2,991,596) in view of  Kaiser (US 5,461,750).
Regarding claim 4 (Currently amended) Walters discloses the towel quick connector pad of claim 3 (as best understood), the pad is attached to said base , said foam medium having a bore concentric with said aperture, wherein said aperture comprises a length shorter than a thickness of said foam medium (best shown in Figure 3).  
Walter fails to explicitly disclose the pad is made of a foam medium (Column 2 Lines 25-26 discuss how the material can be any resilient material). 
Kaiser teaches the pad is made of a foam material (Column 3 Lines 15-16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the pad of Walters of a foam material as discussed by Kaiser.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (see MPEP 2144.07) and Kaiser Column 3 Lines 15-16 it discusses how foam is a type of resilient material which would qualify under the original disclosure of Walter.
Regarding claim 11 (Currently amended) Walters discloses a towel quick connector pad comprising: 
a base  having a body formed with a lip; 
a pad (Item 10) formed with a bore at a center of said foam medium attached to said base and having a thickness; and 
an aperture (Item 29) having a length and a tube with a locking mechanism (Item 28) formed at one end and open at the opposite end, said aperture is located within said bore of said foam medium and attached to said base, 
wherein said thickness of said foam medium is greater than said length of said aperture (best shown in Figure 3).  
Walter fails to explicitly disclose the pad is made of a foam medium (Column 2 Lines 25-26 discuss how the material can be any resilient material). 
Kaiser teaches the pad is made of a foam material (Column 3 Lines 15-16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the pad of Walters of a foam material as discussed by Kaiser.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (see MPEP 2144.07) and Kaiser Column 3 Lines 15-16 it discusses how foam is a type of resilient material which would qualify under the original disclosure of Walter.
Regarding claim 12 (Original) Walters in view of Kaiser discloses the towel quick connector pad of claim 11, further comprising a gap between a top surface of said foam medium and said locking mechanism of said aperture (Walter, items 15 and 16 are between the top and the locking mechanism).  

Claims 5 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters (US 2,991,596) in view of  Kaiser (US 5,461750) in view of Smith (US 3,019,042).
Regarding claims 5  (Original) Walters in view of Kaiser discloses the towel quick connector pad of claim 4, wherein said locking mechanism is a plastic tab (Walter Column 2 Lines 54-55).
Walters fails to explicitly disclose a plurality of plastic tabs.   
Smith teaches a cleaning element using a center aperture having a locking mechanism including a plurality of plastic (Column 4 Lines 23-26) tabs (Item 15 has a slot, Item 22, and plastic tabs, Items 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the single pieced aperture of Walter with the aperture with tabs as discussed by Smith.  The slots and tabs are a known fastener concept which allows for easy insertion and removal of a pin into a bore.  When inserted into the bore, the tabs can expand, apply pressure to the sides of bore and allow for the tabs to hold the top or bottom surface of the pad (Smith Column 3 Lines 3-49).  Leading one of ordinary skill in the art to the conclusion that the tabs would hold the pad and base together while assembling the other components.
Regarding claim 13 (Original) Walters in view of Kaiser discloses the towel quick connector pad of claim 12, wherein said locking mechanism is a plastic tab (Walter Column 2 Lines 54-55).
Walters fails to explicitly disclose a plurality of plastic tabs.   
Smith teaches a cleaning element using a center aperture having a locking mechanism including a plurality of plastic (Column 4 Lines 23-26) tabs (Item 15 has a slot, Item 22, and plastic tabs, Items 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the single pieced aperture of Walter with the aperture with tabs as discussed by Smith.  The slots and tabs are a known fastener concept which allows for easy insertion and removal of a pin into a bore.  When inserted into the bore, the tabs can expand, apply pressure to the sides of bore and allow for the tabs to hold the top or bottom surface of the pad (Smith Column 3 Lines 3-49).  Leading one of ordinary skill in the art to the conclusion that the tabs would hold the pad and base together while assembling the other components.
Regarding claim 14 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 13, wherein said base further comprises a base center hole adjacent to said bore of said foam medium (Walter; for Item 16).  
Regarding claim 15 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 14, wherein said tube of said aperture, said bore of said foam medium, and said base center hole of said base are concentric (Walter, best shown in Figure 3).  
Regarding claim 16 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 15.  Walter fails to explicitly disclose a hook and loop fastener attached to said body of said base opposite of said foam medium.  
Kaiser further teaches a connection between the foam medium and the base being a hook and loop fastener attachment system (Items 41 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further simply substitute the mounting of the foam medium of Walters with the hook and loop fasteners as taught by Kaiser.  Kaiser discusses in Column 1 Lines 26-33 how it is known to use hook and loop fasteners for pad connections.  Leading one of ordinary skill in the art to the result of a fastener which provides and easy system to demount and replace items.
Regarding claim 17 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 16, wherein said hook and loop fastener includes a hook and loop fastener center hole, said hook and loop fastener center hole is concentric with said tube of said aperture, said bore of said foam medium, and said base center hole of said base (Kaiser Figure 4 shows the hook and loop having a bore for the shaft connector).  
Regarding claim 18 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 17, wherein said hook and loop fastener center hole and said base center hole of said base provides access to said locking mechanism of said aperture (hook and look on one side allows for easy disassembly so the opposite side can easily be manipulated (i.e. mounting and dismounting of polishing articles)).  
Regarding claim 19 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 13 further comprising a backing plate attached to said body of said base opposite of said foam medium (Walter Item 15).  
Regarding claim 20 (Original) Walters in view of Kaiser in view of Smith discloses the towel quick connector pad of claim 19, wherein said backing plate comprises a backing plate body (Walter, narrowed diameter at Item 16) with an attached post (Item 14), said post is concentric with said tube of said aperture, said bore of said foam medium, and said base center hole of said base.
Walter fails to explicitly disclose an attached threaded post.  
Kaiser further teaches an attached threaded post (Items 18 and 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection type of the attached post of Walters to be threaded as taught by Kaiser. The choice of connection type between a drill and the backing plate is a matter of design choice.  Different pads would be designed with different connection types to fit different types of drills or orbital polishers.   Further in the instant application, there is no criticality given to the threaded connection type.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters (US 2,991,596) in view of Smith (US 3,019,042).
Regarding claim 8 (Original) Walters discloses the towel quick connector pad of claim 7, wherein said locking mechanism is a plastic tab (Column 2 Lines 54-55).
Walters fails to explicitly disclose a plurality of plastic tabs.   
Smith teaches a cleaning element using a center aperture having a locking mechanism including a plurality of plastic (Column 4 Lines 23-26) tabs (Item 15 has a slot, Item 22, and plastic tabs, Items 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the single pieced aperture of Walter with the aperture with tabs as discussed by Smith.  The slots and tabs are a known fastener concept which allows for easy insertion and removal of a pin into a bore.  When inserted into the bore, the tabs can expand, apply pressure to the sides of bore and allow for the tabs to hold the top or bottom surface of the pad (Smith Column 3 Lines 3-49).  Leading one of ordinary skill in the art to the conclusion that the tabs would hold the pad and base together while assembling the other components.
Regarding claim 9 (Original) Walters in view of Smith discloses the towel quick connector pad of claim 8, wherein said base further comprises a center hole adjacent to said bore of said pad (Walter Item 16).  
Regarding claim 10 (Original) Walters in view of Smith discloses the towel quick connector pad of claim 9, wherein said tube of said aperture, said bore of said pad, and said center hole of said base are concentric (Walter best shown in figure 3).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723